MEMORANDUM **
Gurmukh Singh Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his second motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir.2008), and we deny the petition for review.
The BIA did not abuse its discretion by denying Singh Kaur’s second motion to reopen as untimely and numerically barred where Singh Kaur filed the motion almost four years after the BIA’s April 9, 2003, order, see 8 C.F.R. § 1003.2(c)(2), and Singh Kaur did not establish that he was entitled to equitable tolling, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.2003) (equitable tolling is available “when a petitioner is prevented from filing because of deception, fraud, or error”); see also Toufighi, 538 F.3d at 993.
Singh Kaur’s remaining contentions are unavailing.
*705Ail other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.